[DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                                                                            FILED
                                                                   U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                         JUNE 14, 2005
                                       No. 04-13429
                                                                      THOMAS K. KAHN
                                                                           CLERK

                         D. C. Docket No. 03-14055 CR-DMM

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                           versus

STANLEY THOMAS VORSTEG,

                                                          Defendant-Appellant.



                     Appeal from the United States District Court
                         for the Southern District of Florida


                                       (June 14, 2005)


Before DUBINA and WILSON, Circuit Judges, and LAWSON*, District Judge.

PER CURIAM:

________________________
*Honorable Hugh Lawson, United States District Judge for the Middle District of Georgia,
sitting by designation.
      Appellant Stanley T. Vorsteg appeals his conviction of manufacturing or

possessing with intent to distribute 100 or more marijuana plants, in violation of

21 U.S.C. § 841(a)(1).

      The issues presented on appeal are (1) whether the district court erred in

affirming the magistrate judge’s report and recommendation in regard to his

finding that the barn was not part of the curtilage; (2) whether the district court

erred in affirming the magistrate judge’s report and recommendation in regard to

his findings that the search warrant was supported by probable cause, and

Investigator Tyson did not mislead Judge Estrada; (3) whether the district court

erred in affirming the magistrate judge’s report and recommendation in regard to

his finding that the investigatory information for which the search warrant was

based on was not stale; and (4) whether the district court erred in affirming the

magistrate judge’s report and recommendation in regard to his finding that the

Leon good faith exception was applicable.

      “Rulings on motions to suppress evidence involve mixed questions of law

and fact. We review the factual findings of the district court for clear error and the

application of the law to those facts de novo.” United States v. Brundidge, 170

F.3d 1350, 1352 (11th Cir. 1999). Pertinent here, a court’s determination of

“[w]hat is curtilage is a question of fact.” United States v. Berrong, 712 F.2d

                                          2
1370, 1374 (11th Cir. 1983). In addition, in reviewing the denial of a motion to

suppress, “this Court construes the facts in the light most favorable to the party

who prevailed below.” United States v. Alexander, 835 F.2d 1406, 1408 (11th Cir.

1988).

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we affirm the district court’s order denying Vorsteg’s motion to

suppress and Vorsteg’s conviction.

      AFFIRMED.




                                          3
4